Citation Nr: 1409033	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-16 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.  He died on August [redacted], 2009.  The appellant is the Veteran's nephew.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Pension Management Center of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The June 2010 rating decision denied entitlement to accrued benefits.  In January 2011, the appellant filed a Notice of Disagreement.  The RO furnished the appellant a Statement of the Case in June 2011, and the appellant filed a Substantive Appeal (VA Form 9) later in June 2011.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the appellant's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The appellant does not qualify as a "child" of the Veteran for VA purposes of entitlement to accrued benefits, and there is no evidence that he paid for the expenses of last sickness and burial of the Veteran.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 101(4)(A), 5121(a) (West 2002); 38 C.F.R. §§ 3.57, 3.1000(a) (2013). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  As such, no further action is required pursuant to the VCAA with regard to the issue of the appellant's status as an eligible beneficiary under 38 U.S.C.A. § 5121.  

Accrued benefits may also be paid as necessary to reimburse the person who bore the expenses of last sickness and burial.  38 U.S.C. § 5121(b) (West 2002 and Supp. 2013).  Regarding any implicit claim for reimbursement, the Board finds that on the appellant's formal claim for accrued benefits (VA Form 21-601), VA requested that the appellant list expenses of last sickness and burial.  Instructions for VA Form 21-601, received by the appellant, further informed him that accrued benefits may be payable as reimbursement for last illness and burial expenses.  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional evidence necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000),  aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Analysis

The law and regulations governing claims for accrued benefits provide that, upon the death of a veteran, a survivor claiming entitlement may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013); see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  'Evidence in the file at date of death' means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2013). 

Upon the death of a veteran, accrued benefits are paid to the first living person in a list as follows: the veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Upon the death of a surviving spouse, the accrued benefits are then paid to the Veteran's children.  38 U.S.C.A. § 5121(a)(3); 38 C.F.R. § 3.1000(a)(2). 

The term 'child' is defined, for purposes of veterans' benefits, as an unmarried person who is a legitimate child who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57 (2013). 

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of 'child' in 38 U.S.C.A. § 101(4)(A) (West 2002), which excludes anyone over age 23 unless they were 'permanently incapable of self-support' before attaining age 18); Marlow v. West, 12 Vet. App. 548, 551 (1991) (noting that section 5121(a) 'limits qualifying survivors to the deceased veteran's spouse, child . . . or dependent parents').  Subsection (a)(6) provides: 'In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.'  38 U.S.C.A. § 5121(a)(6). 

In this case, as the appellant is the adult nephew of the Veteran, he does not meet the criteria for an eligible survivor under 38 U.S.C.A. § 5121 because he does not meet the statutory definition of "child" under 38 U.S.C.A. § 101(4)(A) to be eligible for the payment of accrued benefits.  As noted above, the term "child" for VA benefit purposes is defined as an unmarried legitimate child who is under the age of eighteen years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  Based on the foregoing, the appellant is not entitled to benefits as the child of the Veteran.

The appellant, as an adult nephew of the Veteran, is eligible for payment of accrued benefits only to the extent as may be necessary to reimburse him for bearing the expense of the Veteran's last sickness and burial.  38 C.F.R. § 3.1000(a)(4) (2013).  Here, the evidence does not indicate, nor does the appellant allege, that he paid the Veteran's last sickness and burial expenses.  Indeed, VA requested that the appellant list expenses of last sickness and burial on his VA Form 21-601, but the appellant did not provide any such information.  

As the applicable authority does not allow for accrued benefits for the adult nephew of a Veteran, there is no legal basis for granting such benefits to the appellant.  In cases such as this where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Additionally, as there is no evidence that the appellant paid expenses relating to the Veteran's last sickness or burial, reimbursement under 38 U.S.C.A. § 5121(a)(6) is not warranted.  For these reasons, the Board finds that the appellant is not eligible for accrued benefits under 38 U.S.C.A. § 5121, and the claim is denied.   


ORDER

Entitlement to accrued benefits is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


